Case: 21-30170     Document: 00516229702         Page: 1     Date Filed: 03/08/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                        March 8, 2022
                                  No. 21-30170
                                                                       Lyle W. Cayce
                                Summary Calendar                            Clerk


   Mary Delores Savoy,

                                                           Plaintiff—Appellant,

                                       versus

   Douglas Stroughter, Lieutenant Colonel; Haver Durr, Sergeant,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Middle District of Louisiana
                            USDC No. 3:18-CV-463


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          Plaintiff-appellant Mary Delores Savoy appeals the summary
   judgment dismissing her excessive force claim against defendants-appellees
   Douglas Stroughter and Haver Durr. For the reasons discussed, we vacate




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-30170       Document: 00516229702            Page: 2     Date Filed: 03/08/2022




                                       No. 21-30170


   the judgment and remand to the district court with instructions to rule on the
   plaintiff’s motion under Federal Rule of Civil Procedure 72(a).
                                             I.
          On April 13, 2018, Joseph Savoy 1 filed this 42 U.S.C. § 1983 suit
   against the defendants claiming that they acted in retaliation against him in
   violation of his rights under the First and Fourteenth Amendments and used
   excessive force against him in violation of his rights under the Fourth and
   Eighth Amendments. He also filed related state-law claims.
          The claims arose from an incident that occurred on July 31, 2017, in a
   hallway of the Dixon Correctional Institution, where Joseph was a prisoner
   and the defendants were employees. Following a verbal altercation between
   Joseph and the defendants, the defendants used force against Joseph to
   restrain him. Joseph claimed the defendants attacked him because he had
   previously filed grievances against different prison guards. The defendants
   responded that they had no knowledge about these prior grievances, but
   rather, only restrained Joseph because he physically and verbally threatened
   them and refused to listen to their verbal commands.
          A video partially captured the incident. Important to this appeal, the
   video was delivered by the defendants to the plaintiff in nine individual video
   clips, with gaps in time between some of these clips. The appellant believes
   the defendants withheld video clips of those gaps in time and sought to
   compel their delivery. The magistrate judge denied that motion to compel,
   and the appellant sought review of that denial with the district court under
   Federal Rule of Civil Procedure 72(a).



          1
            Joseph has since passed away from unrelated causes. Mary Savoy, his relative,
   now continues the suit.




                                             2
Case: 21-30170       Document: 00516229702           Page: 3     Date Filed: 03/08/2022




                                      No. 21-30170


          Without ruling on the 72(a) motion, the district court granted
   summary judgment to the defendants, finding that they were entitled to
   qualified immunity. First, the court found that Mary failed to submit any
   evidence to support the claim that the defendants’ acts were in retaliation for
   Joseph’s prior complaints, and thus, dismissed the retaliation claim. Then,
   applying the factors outlined in Hudson v. McMillian, 503 U.S. 1, 6–7 (1992),
   the court concluded that the uncontested facts—made up from the testimony
   of the defendant-witnesses and video that partially captured the incident—
   supported the officers’ reasonable perception that Joseph was a threat, so the
   court granted the defendants qualified immunity on the excessive force
   claim. Finally, because the court disposed of the federal claims, it stated in
   its opinion that it would dismiss the state-law claims without prejudice,
   however, in the court’s judgment, it dismissed all claims with prejudice.
          Mary now appeals. She argues that there were questions of fact
   regarding whether Joseph actually threatened the defendants. She also argues
   that the district court erred by not granting the motion to compel and not
   giving to the appellant a presumption of spoliation. Finally, the parties agree
   that the state-law claims should have been dismissed without prejudice.
                                           II.
          We address only her second argument. The appellant contends that
   the magistrate judge erred when it denied the motion to compel. The
   appellees respond that the district court never ruled on the appellant’s 72(a)
   motion, and thus, we are deprived of jurisdiction. Singletary v. B.R.X., Inc.,
   828 F.2d 1135, 1137 (5th Cir. 1987). The appellees are correct. Absent a ruling
   by the district court, we cannot review this issue. Thus, the appropriate
   course is for us to remand to the district court for such a ruling. Cf., e.g., Davis
   v. Davis, 826 F.3d 258, 270 (5th Cir. 2016) (remanding for further
   consideration where the district court did not consider a necessary




                                            3
Case: 21-30170     Document: 00516229702            Page: 4   Date Filed: 03/08/2022




                                     No. 21-30170


   argument); Hutchinson v. Pfeil, 105 F.3d 562, 566 (10th Cir. 1997) (“Because
   the district court did not rule on [appellant’s 72(a)] objections, we do not
   reach the issue and instead remand to the district court for such a ruling.”).
          If the district court finds that the magistrate judge did err in denying
   the motion to compel, it is plausible that any resulting evidence would affect
   the summary judgment ruling. So, the judgment should be vacated pending
   resolution of the 72(a) motion.
                                         III.
          Because the district court did not rule on the appellant’s 72(a) motion,
   we VACATE the judgment and REMAND this matter to the district court
   to issue a ruling on the Motion for Review and Objections to Magistrate
   Decision.




                                          4